SUMMARY ORDER
Plaintiff-Appellant Sandra Jones-Reid appeals from the judgment of the United States District Court for the District of Connecticut (Eginton, J.) affirming the denial of her application for Disability Insurance Benefits and Supplemental Security Income. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
After reviewing the record, we conclude that substantial evidence supports the vocational analysis and the conclusion that Jones-Reid is able to perform light work, see 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the restrictions imposed. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.2008). Additionally, we find no merit to Jones-Reid’s claims that the ALJ improperly weighed the relevant medical opinions or made erroneous credibility determinations.
We have considered all of Jones-Reid’s arguments on appeal and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.